DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims:

Replace claim 1 with the following amended claim:
--1. An image forming apparatus comprising:
a first frame member provided on one side in a first direction; 
a second frame member provided on the other side in the first direction so as to oppose said first frame member;
a cartridge provided between said first frame member and said second frame member and including a drum container containing a photosensitive drum and a developing container containing a developing roller configured to develop an electrostatic latent image formed on said photosensitive drum;

an air blower provided on said first frame member and configured to supply air from said one side to said the other side in a space defined by said drum container, said developing container and said photosensitive drum of said cartridge;
a first opening provided on said the other side of said holding member and configured to permit the air to be supplied from said air blower through said space;
a second opening provided in said second frame member and opposing said first opening with respect to said first direction;
an air discharge passage member configured to guide the air supplied through said second opening; and
an outer casing member provided so as to cover an outside of said second frame member and configured to permit discharge of the air to an outside of said image forming apparatus through said air discharge passage member.--

Replace claim 4 with the following amended claim:
--4. An image forming apparatus according to Claim 3, wherein said holding member holds a plurality of cartridges so as to be mountable in and dismountable from said image forming apparatus,
wherein said cartridge includes the plurality of cartridges provided so as to be movable in an arrangement direction in which the plurality of cartridges are arranged in a line, and
wherein said first opening is provided for each of the cartridges.--

Allowable Subject Matter
Claims 1-6 are allowed.

Regarding claims 1-6, the prior art of record does not disclose or suggest the recited “a first opening provided on said the other side of said holding member and configured to permit the air to be supplied from said air blower through said space; a second opening provided in said second frame member and opposing said first opening with respect to said first direction; an air discharge passage member configured to guide the air supplied through said second opening; and an outer casing member provided so as to cover an outside of said second frame member and configured to permit discharge of the air to an outside of said image forming apparatus through said air discharge passage member” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki US 20140140719 discloses a first frame member, a second frame member, a cartridge, a holding member, an air blower, and an outer casing member.
Nozaki et al. US 20120219314 discloses a first frame member, a second frame member, a cartridge, a holding member, an air blower, a first opening, a second opening, and an outer casing member.
Nakayama et al. US 6308024 discloses a first frame member, a second frame member, a cartridge, a holding member, an air blower, and an outer casing member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852